DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey McIntyre on March 15, 2022.
The application has been amended as follows: 
Claim 1, line 4: delete “one or more components of”;
Claim 2:  The beverage of claim 1, wherein the Indian gooseberry extract comprises one or more components 
Claim 10, lines 2-3: delete “one or more components of”;
Claim 13, lines 3-4: “formulating a beverage comprising and a natural colorant, wherein the natural colorant is a carotenoid,”
Claim 14:  The method of claim 13, wherein the Indian gooseberry extract comprises one or more components 
Claim 17, line 2: delete “one or more components of”;
Claim 23, line 4: delete “one or more components of”; and
Claim 23, lines 7-8: “wherein the content of the Indian gooseberry extract is 0.015 to 0.1% by weight

REASONS FOR ALLOWANCE

Claims 1-5, 7, 8, 10-14, 16-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of prior art fails to teach a beverage and method of making a beverage as claimed.  While Indian gooseberry extract is reported in the prior art to possess antioxidant properties, the prior art does not provide motivation to include the extract in a beverage that also comprises a carotenoid wherein the extract is included in an amount to stabilize the color of the beverage as claimed.  Nor is there any teaching or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Nikki H. Dees/						Nikki H. Dees
Primary Examiner, Art Unit 1791